Citation Nr: 1718728	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to an initial disability rating for bilateral plantar fascitis in excess of 20 percent for the period from September 29, 2006 to January 11, 2017, and 50 percent thereafter, to include on an extraschedular basis.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome (PFS).

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee PFS.

5.  Entitlement to an increased compensable rating for a bilateral hearing loss disability. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2004 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in pertinent part, granted service connection for bilateral plantar fasciitis; an initial 10 percent evaluation was assigned to each foot, effective December 15, 2003; granted service connection for left knee PFS; an initial 10 percent evaluation was assigned, effective April 25, 2003.  The Veteran appealed the initial 10 percent ratings assigned to the above-cited disabilities to the Board.  Jurisdiction of the appeal currently resides with the Cleveland, Ohio, RO.

Regarding the initial ratings assigned to the bilateral plantar fasciitis, by January 2007 and January 2015 rating actions, the RO assigned 20 percent disability ratings to  each foot, effective September 29, 2006, and 50 percent ratings effective January 12, 2017, respectively. However, despite the assignment of increased disability evaluations assigned to the service-connected bilateral plantar fasciitis, the initial rating claim remains in appellate status because higher schedular ratings are available.  See AB v Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  Although the 50 percent disability rating assigned to the bilateral pes planus from January 12, 2017 is the maximum rating available under the diagnostic criteria used to evaluate this disability, the Board must consider an extraschedular rating.  As such, the Board has re-characterized the issue as shown on the title page.  Id; see also Fenderson v. West, 12 Vet. App. 119 (1999). 

In a January 2010 rating action, the RO denied service connection for a right knee disability.  The Veteran appealed this rating action to the Board.

In a January 2012 decision, the Board denied an initial compensable disability rating for bilateral hearing loss; denied an initial evaluation in excess of 10 percent for bilateral plantar fasciitis for the period prior to September 29, 2006; denied an initial evaluation in excess of 20 percent for bilateral plantar fasciitis for the period from September 29, 2006; denied service connection for arthritis of the left knee; and denied service connection for arthritis of the bilateral feet.  The issues of entitlement to an initial disability rating in excess of 10 percent for left knee PFS; entitlement to service connection for right knee disability, to include as secondary to the service-connected left knee PFS; and, entitlement to a TDIU rating were remanded to the RO for additional development.  

The Veteran thereafter appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  A September 2012 Joint Motion For Partial Remand requested that the Court vacate that part of the Board's decision, wherein it denied entitlement to an initial staged rating in excess of 20 percent for bilateral plantar fasciitis for the period from September 29, 2006.  In September 2012, the Court promulgated an Order that granted the Joint Motion.  Following the Court's Order, in September 2013, the Board remanded the claim of entitlement to an initial disability rating in excess of 20 percent for bilateral plantar fasciitis for the period from September 29, 2006 to the RO for additional development.  The requested development has been accomplished and the matter has returned to the Board for further appellate consideration. 

In addition, the Board notes that the issues of entitlement to an increased disability rating in excess of 10 percent for tinnitus; whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder; and, entitlement to an increased compensable disability rating for a bilateral hearing loss disability are on appeal from December 2014 (new and material evidence claim) and June 2015 (increased rating claims) rating actions, respectively.  

Finally, the Board has also inferred the issue of entitlement to a TDIU as part and parcel to the instant appeal of the Veteran's initial and increased ratings claims on appeal-in other words, the TDIU matter is also on appeal despite the fact that the Veteran did not separately file an appeal for entitlement to a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Issues numbered two (2) through seven (7) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  A will notify the appellant if additional action is required on his part.


FINDING OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of the issue of entitlement to an increased disability rating in excess of 10 percent for tinnitus, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran is contending that an increased rating in excess of 10 percent for the service-connected tinnitus is warranted.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify the existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Court's decision in Smith. In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. VA then lifted the stay on the adjudication of tinnitus rating cases. 

The Veteran has already been assigned the maximum rating of 10 percent, under Diagnostic Code 6260, and there is no legal basis upon which to award a higher or separate schedular evaluation for tinnitus.

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted.  Even providing full 

credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for tinnitus.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  An increased rating in excess of 10 percent for tinnitus is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.


REMAND 

The Board finds that prior to further appellate review of the remaining initial and increased rating, new and material evidence and TDIU claims on appeal, additional substantive development is required; specifically, to obtain outstanding VA Vocational Rehabilitation Records; obtain copies of a May 3, 2013 report, prepared by D. P.; schedule the Veteran for VA examinations to determine the current severity of the service-connected left knee PFS and nature and extent of his right knee disability, to include on a secondary basis; and, to have the RO issue a Supplemental Statement of the Case (SSOC) that addresses the issue of entitlement to an extraschedular rating for the service-connected bilateral plantar fasciitis.  The Board will discuss each reason for remand below. 


i. Outstanding VA and Private treatment records

a. VA Vocational Rehabilitation Records

An April 2009 VA Form 28-1902b, Counseling Record, Narrative Report, notes that the Veteran's service-connected disabilities had materially contributed to his employment impairment, but that a vocational goal was still feasible based on these disabilities.  The Veteran's VA vocational rehabilitation folder, to include the referenced Vocational Assessment, has not been associated with the electronic record.  As these records might contain evidence as to the effect that the Veteran's service-connected disabilities have on his ability to secure substantially gainful employment and etiology of his psychiatric and right knee disabilities, as well as the severity of his left knee PFS and bilateral hearing disabilities during the relevant appeal period, they are potentially relevant to the outstanding new and material evidence, service connection, initial and increased and TDIU claims and should be secured on remand.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

b. Outstanding Private Treatment and Social Security Administration Records

In a June 2013 statement to VA, and July 2015 report, the Veteran's attorney and D. P., MS, CRC, CDMS, each referenced a May 3, 2013 report, prepared by D. P. and Social Security Administration report of the Veteran's earning history, in support of the Veteran's claim for a TDIU rating, respectively.  These documents, however, have not been associated with the Veteran's Veterans Benefits Management System (VBMS) or Virtual VA electronic records.  Thus, on remand, the RO should obtain a copy of the above-referenced missing documents and upload them to the Veteran's VBMS electronic record.


ii. Initial Rating Claim-Left Knee PFS

The Court has recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring examiners to provide ranges of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The regulation also states that, "if possible," the same test results should be obtained for the "opposite undamaged joint."  An examiner may determine that such testing is not feasible.  The Veteran has not yet received an examination of his left knee that conforms to the requirements of Correia. Thus, this must be accomplished on remand. 

iii. Service Connection Claim-Right Knee Disorder

The Veteran seeks service connection for a right knee disorder.  The Veteran contends that his current right knee disorder, diagnosed as right knee PFS, had its onset during service and that he has continued to experience right knee problems since that time.  In the alternative, he also maintains that his right knee disability is secondary to the service-connected left knee PFS. 

In its January 2012 remand, the Board remanded the claim for a VA examination with an opinion that addressed the secondary service connection component of the claim.  The Board reasoned that although a December 2009 VA examiner had found the Veteran to have had PFS of the right knee that was less likely than not to have been related to his in-service complaints of right knee pain, she did not provide an opinion as to whether the disorder had been caused by his left knee PFS.  

In response to the Board's January 2012 directive, VA examined the Veteran's right knee in March 2012.  At the close of the March 2012 examination, the VA examiner opined, "[t]hat the veteran's condition of no evidence for patellofemoral syndrome in the right knee was caused by or the result of or permanently aggravated beyond the normal course of the disease by his service connected patellofemoral syndrome of the left knee since this condition is not found at this time and since the patellofemoral syndrome of the left knee has resolved without residuals."  The Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Here, VA received the Veteran's initial claim for VA compensation for service connection for a right knee disorder in May 2008.   (See VA Form 21-5138, Statement in Support of Claim, received by the RO in May 2008).  As the above-cited December 2009 VA examination report disclosed that the Veteran had been found to have had right knee PFS during the pendency of the appeal, the Board finds that he has the above-cited disability for the purposes of this remand.  Id. Thus, it appears that the March 2012 VA examiner's opinion was based, in part, on an inaccurate premise, namely that the Veteran had not had a right knee disability.  Thus, for the foregoing reason, the Board finds the March 2012 VA examination report to be inadequate for adjudication of the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee PFS.

VA reexamined the Veteran's left knee in May 2014.  At the close of the examination, the examiner opined that the Veteran's right knee PFS was not the "the result of" his left knee PFS."  The VA examiner reasoned that there was no evidence that supported a mechanism by which one joint becomes damaged by overcompensation for the contralateral joint condition.  (See May 2014 VA Knee/Lower Leg Disability Benefits Questionnaire (DBQ)). 

The May 2014 VA examiner did not, however, provide a medical opinion as to whether or not the Veteran's right knee PFS had been aggravated by (i.e., permanently worsened) the service-connected left knee PFS.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  Thus, on remand, the VA examiner who performs the examination of the Veteran's service-connected left knee PFS should also be requested to provide an opinion that addresses the aggravation component of the claim for service connection for a right knee disorder, to include as secondary to the service-connected left knee PFS.

iv. Increased Rating Claim-Bilateral Plantar Fasciitis

By a January 2017 rating action, the RO granted an increased 50 percent rating to the service-connected bilateral plantar fasciitis.  In its analysis of the claim, the RO indicated that "[t]his is the highest schedular evaluation allowed under the law for flatfoot, acquired."  In a January 2017 SSOC, the RO simply referenced the January 2017 rating action.  Although the 50 percent rating assigned to the service-connected bilateral plantar fasciitis is the maximum rating under the schedular criteria used for this disability, there was no discussion or consideration of a higher rating on an extraschedular basis.  Accordingly, the Board finds the issue is still on appeal; however, an SSOC that addresses the initial rating claim has not been issued.  As such, remand is required.  38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the Veteran's Veterans Benefits Management System (VMBS) electronic record.  In the event of a negative search, or if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.  

2.  Obtain a copy of a May 3, 2013 report, prepared by D. P, MS, CRC, CDM and Social Security Administration report of the Veteran's earning history, as referenced by the Veteran's attorney in a June 2013 statement to VA and July 2015 report, prepared by D. P.  Copies of these documents should be obtained and uploaded to the Veteran's VBMS electronic record.  If a copy of either document cannot be obtained, associate a memorandum with the Veteran's VBMS electronic record documenting the steps which it took to obtain the above-cited documents.

3.  After any additional records have been associated with the Veteran's VBMS record pursuant to directives one (1) and two (2), schedule the Veteran for an examination to determine the current level of severity of his service-connected left knee PFS and to determine the nature and etiology of his right knee PFS.  The Veteran's electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left and right knee disabilities must be described in detail.  
a.)  In examining the left knee, full range of motion testing must be performed where possible. The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint. If the examiner is unable to conduct the requested testing or concludes that the requested testing is not necessary in this case, he or she should clearly explain why that is so. 
The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the left knee disability includes recurrent subluxation or lateral instability. 
The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.
b.)  Regarding the right knee, the VA examiner must provide an opinion to the following question:  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed right knee PFS was incurred during or otherwise is related to his military service; or, manifested to a compensable degree within one year of service discharge?
   
 In responding to the forgoing question, the examiner must assume for purposes of this remand, that the Veteran has a diagnosis of right knee PFS.  
 
The examiner shall also discuss the pertinent medical evidence (private and VA treatment records) and lay evidence (statements from the Veteran that he has had right knee pain since military service) in rendering the above opinion.  The examiner is specifically requested to comment on the following evidence: 

(i) June 1979 service treatment record (STR) reflecting that the Veteran complained of right leg pain for the previous day.  An assessment of sore muscle was entered; 
(ii) November 1977 STR reflecting that he had complained of having had bilateral knee pain for the previous five (5) days.  An assessment of chondromalacia was entered; 
(iii) September 1979 service separation examination report reflecting that the Veteran's lower extremities were evaluated as "normal." There were no clinical findings referable to the Veteran's right knee; 
(iv) September 1979 Report of Medical History; the Veteran denied having had a trick or locked knee; and, 
(v) December 2009 and May 2014 VA examiners' opinions that the Veteran's right knee disability was not related to the in-service complaints of right knee pain and was not the "result of" the service-connected left knee PFS, respectively. 
   
If the examiner determines that the Veteran's right knee disability is not related to military service, then he must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee disability has been caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected left knee PFS? 
   
 If it is determined that the Veteran's right knee disability has been aggravated (permanently worsened) by the service-connected left knee PFS, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he/she should so indicate and explain the factors that prevent him/her from offering the opinion.

4.  Finally, readjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case.  

In addition to the issues on appeal, the RO must address in the SSOC the issue of entitlement to initial disability ratings for bilateral plantar fasciitis in excess of 50 percent for the period from January 12, 2017, to include on an extraschedular basis.  

The Veteran and his attorney must be given an appropriate amount of time to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


